Citation Nr: 0622306	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-20 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


ISSUE

Entitlement to a rating in excess of 10 percent for acne 
vulgaris of the face, shoulders, and back.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1, 1968, to 
September 9, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a decision dated in September 2005 the Board denied the 
veteran's claim for an increased rating.  The veteran then 
appealed the Board's decision to the Court of Appeals for 
Veterans Claims (Court).  

In an Order dated in February 2006 the Court vacated the 
Board's September 2005 decision and remanded the case 
pursuant to appellee's motion for remand which indicated that 
the veteran should be afforded a thorough VA examination and 
the Board should address "whether separate ratings for the 
face and neck, and his back and shoulders are warranted under 
both the old and new versions of the skin regulations 
pursuant to 38 C.F.R. § 4.118."


REMAND

While this appeal has been pending, the rating criteria for 
skin disorders were amended effective August 30, 2002.  
Pursuant to Diagnostic Code 7800 as in effect prior to August 
2002, a 30 percent rating was warranted for severe scarring 
of the head, face or neck.  A note from Dr. N. P. Sanchez in 
March 2002 reflects that the veteran had "severe scarring of 
face back" (the word face was lined out).  The report of VA 
examination dated in March 2002 reflects that there were ice-
pick scars characteristic of acne on the veteran's face.  The 
report of VA examination dated in May 2004 simply noted that 
there was no disfigurement.  The examination worksheet for 
"scars" was not completed.  The veteran must be accorded a 
contemporaneous medical examination to determine the severity 
and extent of his acne and any residual scarring.

The veteran has reported that Dr. Sanchez has been treating 
him for a skin condition since 1990.  Up-to-date medical 
records should be obtained from Dr. Sanchez.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  The RO must contact Dr. N. P. Sanchez 
and request a copy of all medical records 
compiled for the veteran since 1990.  

2.  The RO should request the veteran to 
identify any other health care providers 
who have treated him for his acne vulgaris 
since service.  Even if no additional 
sources of treatment records are 
identified, all relevant records compiled 
since May 2002 by the VAMC patronized by 
the veteran should be obtained.

3.  The veteran should be scheduled for an 
examination to determine the extent and 
severity of his service-connected acne 
vulgaris, and the extent of any respective 
scarring upon his head, face, neck, 
shoulders, and back.  The claims folder 
must be made available to the examiner.  
The examiner must complete both the 
disability examination worksheet for skin 
diseases and the worksheet for scars.  The 
examiner should submit color photographs 
showing all scars of the head, face, and 
neck.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must address whether separate 
ratings for the face and neck, and his 
back and shoulders are warranted under 
both the old and new versions of the skin 
regulations pursuant to 38 C.F.R. § 4.118.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


